By
Judge John W. Brown
Michael O. Olorunfunmi died intestate June 13, 2014, survived by his wife, the petitioner, and the respondent, his minor child from a prior relationship. The petitioner was appointed as administratrix of the decedent’s estate, and found her election to take a family allowance pursuant to Va. Code § 64.2-313. The deadline to file an election to take the family allowance was June 13, 2015. See id. The respondent maintains that the petitioner’s election operated on behalf of the petitioner and the respondent, and the petitioner is unable to ascertain whether her election applies to both parties, or only to herself.
Va. Code § 64.2-309(A) provides that the family allowance “is payable to the surviving spouse for the use of the surviving spouse and minor children. . . .” It further states: “if any minor child is not living with the surviving spouse, the family allowance may be made partially to the spouse and partially to the person having the care and custody of the child, as their needs may appear.” Id.
It is apparent from the face of the operative Code sections that the minor child need not make a separate petition for election, and the Court so holds. The respondent and petitioner shall agree on a future date for the Court to conduct a hearing regarding the needs of the spouse and the child’s mother. See id.